FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                               June 25, 2021
                         _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                             No. 20-1323
                                                     (D.C. Nos. 1:20-CV-00727-JLK &
 THOMAS JAY LUCERO,                                       1:15-CR-00113-JLK-2)
                                                                 (D. Colo.)
       Defendant - Appellant.
                      _________________________________

                ORDER DENYING CERTIFICATE OF APPEALABILITY
                       _________________________________

Before HOLMES, MATHESON, and McHUGH, Circuit Judges.
                 _________________________________

       Thomas Jay Lucero seeks a certificate of appealability (COA) to challenge the

district court’s denial of his 28 U.S.C. § 2255 motion. The district court denied his

motion on the merits and declined to issue a COA. We deny his application and dismiss

this matter.1




       
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
        Lucero filed an opening brief, but he did not file an application for a COA. In
such cases, we treat the notice of appeal as a request for a COA. See Fed. R. App. P.
22(b)(2) (“If no express request for a [COA] is filed, the notice of appeal constitutes a
request addressed to the judges of the court of appeals.”).
                                   I. BACKGROUND

       This case involves the mandatory minimum seven-year sentence that 18 U.S.C.

§ 924(c)(1)(A)(ii) provides for an offender who brandishes a firearm “during and in

relation to any crime of violence.” The statute defines “crime of violence” as “an offense

that is a felony” and either “(A) has as an element the use, attempted use, or threatened

use of physical force against the person or property of another,” or “(B) that by its nature,

involves a substantial risk that physical force against the person or property of another

may be used in the course of committing the offense.” § 924(c)(3). Paragraph (A) of this

definition is known as the “elements clause” and paragraph (B) is known as the “residual

clause.”

       Lucero was indicted on three counts: Count 1, conspiracy to commit bank

robbery, in violation of 18 U.S.C. § 371; Count 2, bank robbery, or aiding and abetting

bank robbery, in violation of 18 U.S.C. § 2113(a) and (d); and Count 3, possessing and

brandishing a firearm in furtherance of a bank robbery, or aiding and abetting the same,

in violation of 18 U.S.C. §§ 2 and 924(c)(1)(A)(ii) (the “924(c) conviction”). In 2016,

Lucero pled guilty to Counts 1 and 3, and in exchange the government agreed to dismiss

Count 2. The Count 3 conviction triggered § 924(c)(1)(A)(ii)’s mandatory seven-year

sentence, which the court imposed consecutive to 60 months’ imprisonment on Count 1.

       More than three years after sentencing, Lucero filed a pro se § 2255 motion. He

contended that his § 924(c) conviction was improper in light of United States v. Davis,

139 S. Ct. 2319 (2019). In Davis, the Supreme Court held that § 924(c)(3)’s residual

clause was unconstitutionally vague. Id. at 2336. Alleging that his conviction on

                                              2
Count 1 for conspiracy to commit bank robbery formed the predicate offense for the

§ 924(c) conviction,2 Lucero argued that the conspiracy conviction could qualify as a

crime of violence only under the residual clause. And because Davis deemed the residual

clause unconstitutional, he asked the court to vacate his § 924(c) conviction.3

       The government agreed that, based on Davis, the conspiracy conviction did not

qualify as a crime of violence. But it argued that Lucero’s guilty plea on Count 3

involved the Count 2 bank robbery charge, and that offense, the government contended,

was a crime of violence under § 924(c)(3)’s elements clause. Consequently, the

government concluded, Lucero’s § 924(c) conviction was proper.4

       The district court appointed counsel for Lucero, who filed a supplement and reply

in support of Lucero’s pro se § 2255 motion. Counsel argued that conspiracy to commit

bank robbery (the Count 1 conviction) did not qualify as a crime of violence under the

elements clause and that nothing else in the record suggested the elements clause applied.

       The district court denied the motion. The court first concluded (and no one

disputes) that the conspiracy conviction failed to qualify as a crime of violence. It then

determined the § 924(c) conviction was predicated on the Count 2 bank robbery charge



       2
        Lucero appears to have based this premise on the fact that he pled guilty to
Count 1 but not Count 2.
       3
        In this regard, Davis is “retroactively applicable to cases on collateral review.”
United States v. Bowen, 936 F.3d 1091, 1100 (10th Cir. 2019).
       4
        The government also argued that Lucero’s petition was untimely unless he had a
valid Davis claim. The district court did not address timeliness but instead denied the
motion on the merits. We likewise do not address timeliness.
                                             3
because in the plea agreement, the parties had agreed that one of the elements of the

§ 924(c) conviction was that Lucero “committed the crime of Bank Robbery as alleged in

court 2, or aided and abetted the commission thereof, which is a crime of violence,” R.,

Vol. I at 38. Count 2 alleged Lucero had committed bank robbery “in violation of

[18 U.S.C. ] Section 2113(a) and (d) and Section 2.” Id. at 23. The court therefore

concluded that “the predicate crime of violence for Mr. Lucero’s conviction must have

been armed bank robbery.” Id. at 126.5

       The court then proceeded to analyze the statutory components of armed bank

robbery. Section 2113(a) criminalizes bank robbery as follows:

       Whoever, by force and violence, or by intimidation, takes, or attempts to
       take, from the person or presence of another, or obtains or attempts to
       obtain by extortion any property or money or any other thing of value
       belonging to, or in the care, custody, control, management, or possession
       of, any bank, credit union, or any savings and loan association; or
       Whoever enters or attempts to enter any bank, credit union, or any savings
       and loan association, or any building used in whole or in part as a bank,
       credit union, or as a savings and loan association, with intent to commit in
       such bank, credit union, or in such savings and loan association, or
       building, or part thereof, so used, any felony affecting such bank, credit
       union, or such savings and loan association and in violation of any statute
       of the United States, or any larceny--
       Shall be fined under this title or imprisoned for not more than twenty years,
       or both.
And in relevant part, § 2113(d) increases the maximum term of imprisonment to

twenty-five years for an offender who “in committing, or in attempting to commit, any


       5
         An offense involving §§ 2113(a) and (d) is referred to as “armed bank robbery.”
See, e.g., United States v. Adams, 751 F.3d 1175, 1178 (10th Cir. 2014) (“Defendant was
indicted on one count of armed bank robbery under 18 U.S.C. §§ 2113(a) and 2113(d).”).

                                             4
offense defined in subsection[] (a) . . . of this section, assaults any person, or puts in

jeopardy the life of any person by the use of a dangerous weapon or device.”

       The district court observed that § 2113(a) is divisible.6 The court therefore applied

the modified categorical approach, examined the indictment and plea agreement, and

determined that Lucero’s admission to having committed the bank robbery charged in

Count 2 was consistent with robbery by “force and violence, or by intimidation”

described in § 2113(a)’s first paragraph. The court then concluded that armed bank

robbery is categorically a crime of violence under § 924(c)(3)’s elements clause based on

several unpublished opinions from this court. See R., Vol. I at 127 (citing United States

v. Rinker, 746 F. App’x 769, 771-72 (10th Cir. 2018), United States v. Higley,




       6
           A divisible “statute sets out one or more elements of the offense in the
alternative” and permits use of a “modified categorical approach . . . to determine which
alternative formed the basis of the defendant’s prior conviction.” Descamps v. United
States, 570 U.S. 254, 257 (2013). In contrast, an indivisible statute “sets out a single . . .
set of elements to define a single crime.” Mathis v. United States, 136 S. Ct. 2243, 2248
(2016). In the latter case, a sentencing court employs the “categorical approach,” under
which courts “look only to the fact of conviction and the statutory definition of the
[predicate] offense, and do not generally consider the particular facts disclosed by the
record of conviction.” Bowen, 936 F.3d at 1102 (internal quotation marks omitted). The
task is to “compare the scope of conduct covered by the elements of the crime with
§ 924(c)(3)(A)’s definition of ‘crime of violence.’” Id. (ellipsis and some internal
quotation marks omitted). But when faced with a divisible statute, “a sentencing court
looks to a limited class of documents (for example, the indictment, jury instructions, or
plea agreement and colloquy) to determine what crime, with what elements, a defendant
was convicted of.” Mathis, 136 S. Ct. at 2249. The court then must “do what the
categorical approach demands,” Descamps, 570 U.S. at 257: determine whether the
predicate offense “sweeps more broadly” than the elements clause, thus not “count[ing]
as a[] . . . predicate” offense, or whether it either matched that clause or “define[d] the
crime more narrowly,” thereby qualifying as a predicate offense. Id. at 261.

                                               5
726 F. App’x 715, 717 (10th Cir. 2018), and United States v. Lloyd, 741 F. App’x 570,

573 (10th Cir. 2018)).

       The district court further noted it was of no consequence that Lucero was not

convicted of bank robbery or might have only aided and abetted the bank robbery.7

       Finally, the court denied Lucero a COA.

                             II. STANDARD OF REVIEW

       Before he may appeal, Lucero must obtain a COA. 28 U.S.C. § 2253(c)(1)(B).

To do so, Lucero must make “a substantial showing of the denial of a constitutional

right.” § 2253(c)(2). Because the district court denied his § 2255 motion on the merits,

Lucero can make the required showing by “demonstrat[ing] that reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or wrong,”

Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                    III. DISCUSSION

       Lucero agrees with much of the district court’s analysis but argues the court went

astray after determining that § 2113(a) is divisible and that the first paragraph of

§ 2113(a) was relevant to his § 924(c) conviction. He asserts the court overlooked that


       7
         Before us, Lucero acknowledges that these rulings are correct based on United
States v. Hill, 971 F.2d 1461, 1464 (10th Cir. 1992) (en banc) (“While proof of the
underlying crime is necessary to convict under § 924(c), a defendant need not be
convicted of the underlying crime in order to be convicted of § 924(c).”), and United
States v. Deiter, 890 F.3d 1203, 1211-14 (10th Cir. 2018) (holding that aiding and
abetting bank robbery under §§ 2113(a) and 2 is a “violent felony” within the meaning of
the similarly-worded definition of that term in the elements clause of the Armed Career
Criminal Act, 18 U.S.C. § 924(e)(2)(B)(i)). See also 18 U.S.C. § 2(a) (“Whoever
commits an offense against the United States or aids, abets, counsels, commands, induces
or procures its commission, is punishable as a principal.”).
                                              6
the first paragraph of § 2113(a) contains two different means of robbing a bank:

(1) through the use of “force and violence, or by intimidation” and (2) “by extortion.”

See Mathis v. United States, 136 S. Ct. 2243, 2249 (2016) (distinguishing statutes that

“enumerate[] various factual means of committing a single element” from divisible

statutes that set forth alternative elements and thus create “two different offenses”

(emphasis added)); id. at 2252-53 (prohibiting use of modified categorical approach to

determine which “means” a predicate conviction involved). That, he concludes, makes

§ 2113(a)’s first paragraph indivisible, thus requiring the categorical approach. And

under that approach, the least culpable conduct—bank robbery by extortion—is not a

crime of violence under § 924(c)’s elements clause because it can be accomplished using

only fear, not violent physical force. See 10th Cir. Crim. Pattern Jury Instr. 2.70

(providing that “extortion” for purposes of Hobbs Act robbery can be accomplished “by

wrongful use of actual or threatened force, violence, or fear” (emphasis added)); United

States v. Melgar-Cabrera, 892 F.3d 1053, 1064 (10th Cir. 2018) (holding that the term

“physical force” in § 924(c)(3)’s elements clause “means violent force—that is, force

capable of causing physical pain or injury to another person” (internal quotation marks

omitted)).

       Lucero, however, never raised this argument in the district court, and he has not

argued for plain error review by this court. He has therefore waived appellate review of

what would be the determinative issue in this case. See Richison v. Ernest Grp., Inc.,

634 F.3d 1123, 1131 (10th Cir. 2011). Consequently, we could deny the request for a

COA on this basis alone.

                                              7
       But even if Lucero had not waived his “means” argument or a merits panel of this

court would choose to overlook the waiver, reasonable jurists could not debate the

correctness of the district court’s decision under what would be a de novo standard of

review. See Melgar-Cabrera, 892 F.3d at 1060 (“We review de novo the district court’s

interpretation of § 924(c) and its legal conclusion that a particular offense constitutes a

crime of violence.”).8

       Lucero’s “means” argument presumes that the predicate offense was simple bank

robbery as described solely in the first paragraph of § 2113(a), that is, without regard to



       8
         Conceptually, “our analysis of a motion seeking relief on the basis of Davis
proceeds in two stages. The first question asks, as a matter of historical fact, whether the
sentencing court relied on § 924(c)’s residual clause in accepting the plea and imposing a
sentence.” United States v. Muskett, 970 F.3d 1233, 1238 n.6 (10th Cir. 2020) (emphasis,
brackets, and internal quotation marks omitted), cert. denied, 141 S. Ct. 1710 (2021).
“Where,” as here, “a sentencing court does not indicate whether or not it relied on the
now-unconstitutional residual clause, our collateral review must look to the relevant
background legal environment at the time of sentencing to make an initial determination
of whether the movant has established a [Davis] error.” United States v. Lewis, 904 F.3d
867, 873 (10th Cir. 2018) (brackets and internal quotation marks omitted). “Only if the
answer is yes do we proceed to the second stage, a harmless error analysis that asks
whether the movant’s predicate crime separately qualifies under § 924(c)’s still-valid
elements clause.” Muskett, 970 F.3d at 1238 n.6. “The relevant background legal
environment is, so to speak, a ‘snapshot’ of what the controlling law was at the time of
sentencing and does not take into account post-sentencing decisions that may have
clarified or corrected pre-sentencing decisions.” Lewis, 904 F.3d at 873 (emphasis,
brackets, and internal quotation marks omitted). “Mathis and other current, post-sentence
cases are only applicable at the harmless error stage of review, once the movant has
established the existence of a [Davis] error.” Id.
        Lucero has not structured his argument in this manner, but we construe his
argument as an effort to show the predicate bank robbery offense did not qualify as a
crime of violence under the elements clause at the time of his conviction, and when
viewed against the relevant background legal environment at the time of his conviction,
the district court could only have relied on the residual clause as the basis for his § 924(c)
conviction.
                                              8
the § 2113(d) aspect of the offense, which he largely ignores. Plainly, that is not the case.

As discussed above, in his plea agreement, Lucero agreed his § 924(c) conviction was

predicated on bank robbery as charged in Count 2, which, by its reference to “Section

2113(a) and (d),” R., Vol. I at 23 (emphasis added), alleged he had committed armed

bank robbery. And robbery by extortion is not a means or an element of committing

armed bank robbery.9 To the contrary, a conviction for “armed bank robbery” requires,

among other things, that the government prove “the defendant took or attempted to take,

money belonging to a bank, credit union, or any savings and loan association . . . by using

force and violence, or intimidation.” United States v. Davis, 437 F.3d 989, 993 (10th Cir.

2006); see 10th Cir. Crim. Pattern Jury Instr. 2.77 (including options for “force and

violence” and “intimidation” but not extortion among elements of bank robbery where

“subsections (a) and (d) [are] alleged in the same count” (emphasis added) (capitalization

omitted)).

       Notably absent from the requirements for armed bank robbery is any reference to a

taking “by extortion,” as the first paragraph of § 2113(a) permits. Indeed, we have

previously rejected a similar “by extortion” argument in an unpublished decision the

district court relied on. See Lloyd, 741 F. App’x at 573 (concluding that armed bank

robbery is categorically a crime of violence because it requires “the use of a dangerous

weapon or device to either assault a person or jeopardize his life,” which “necessarily


       9
         We note that a number of circuits that have considered § 2113(a)’s first
paragraph have concluded that robbery and extortion are alternative elements of a
§ 2113(a) offense, not alternative means. See King v. United States, 965 F.3d 60, 69
(1st Cir. 2020) (collecting cases). We need not address that issue in this case.
                                             9
threatens the use of violent force” (internal quotation marks omitted)). We agree with

Lloyd.10 Put simply, one cannot commit armed bank robbery without the use of violent

force. That rules out the commission of armed bank robbery through extortion by fear.

Thus, armed bank robbery is categorically a “crime of violence” within the definition of

that term in § 924(c)(3)’s elements clause. Accordingly, reasonable jurists could not

debate that Lucero failed to establish that his § 924(c) conviction relied on the residual

clause, and he therefore is not entitled to relief under Davis. See supra, note 8.

                                   IV. CONCLUSION

       We deny a COA and dismiss this matter.


                                              Entered for the Court


                                              Carolyn B. McHugh
                                              Circuit Judge




       10
         Although Lloyd is unpublished, we have considered it for its persuasive value
consistent with 10th Cir. R. 32.1.
                                             10